United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 97-2804MN
                                    _____________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Arthur Lee Walls, III,                    *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                    _____________

                             Submitted: February 10, 1998
                                 Filed: February 20, 1998
                                  _____________

Before FAGG and MURPHY, Circuit Judges, and SMITH,* District Judge.
                           _____________

PER CURIAM.

        Arthur Lee Walls, III appeals his sentence for possession with intent to distribute
cocaine. On appeal, Walls challenges the identity and the quantity of the drugs the
district court attributed to Walls. After a careful review of the record, we conclude the
district court's sentence was correct and further discussion is not warranted. We affirm
Walls's sentence. See 8th Cir. R. 47B.




      *
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-